Name: Commission Regulation (EEC) No 3998/88 of 21 December 1988 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the Supplementary Trade Mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 88 Official Journal of the European Communities No L 354/29 COMMISSION REGULATION (EEC) No 3998/88 of 21 December 1988 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) and (2) thereof, the Common Customs Tariff for the period 1 March to 31 December 1986 ; Whereas, in accordance with Article 251 (2) of the Act of Accession, the target ceilings must reflect a certain progress in relation to traditional trade flows so as to ensure a harmonious and gradual opening up of the market ; whereas, to that end, the target ceilings for orna ­ mental plants, roses, carnations and asparagus plumosus and those for rose bushes should be increased for 1989 ; Whereas, in view of experience gained during the three years of application of those arrangements, provision should be made, in order to ensure stability on the Portu ­ guese market, for a seasonal break-down of the ceilings for certain of those products and for their adjustment to seasonal variations in Portuguese production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, » Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 and in particular Article 5 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 574/86 (4) as last amended by Regulation (EEC) No 3296/88 lays down "detailed rules for the application of the supplementary trade mechanism : Article 1 Regulation (EEC). No 643/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1989 shall be as set out in the Annex hereto.' 2 . The Annex is replaced by the Annex hereto. Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal (*), as last amended by Regulation (EEC) No 3620/88 (6), fixes in particular the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain floricultural products falling within headings 06.02, 06.03 and 06.04 of (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27 . 10 . 1988 , p. 7 . (3) OJ No L 367, 31 . 12 . 1985, p. 7 . (4) OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 60, 1 . 3 . 1986, p. 39 . (') OJ No L 315, 22 . 11 . 1988 , p. 27 . f Article 2 This Regulation shall enter into force on 1 January 1989 . No L 354/30 Official Journal of the European Communities 22. 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President « 22. 12. 88 Official Journal of the European Communities No L 354/31 ANNEX ANNEX Target ceilings for the period 1 January to 31 December 1989 as provided for in the third sub ­ paragraph of Article 251 CN codes Description Target ceiling units tonnes Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : ex D. Other : 0602 40 90  Roses 363 822 0602 99 91 and 0602 99 99  Ornamental plants target ceiling : total of which from 1 January to 30 June from 1 July to 31 December Cut flowers and flower buds of a kind suitable for bouquet or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : 647,76 300,00 347,76 0603 10 11 . and . 0603 10 51 target ceiling : total  Roses 508 032 0603 10 13 and 0603 10 53  Carnations of which ex I. from 1 June to 31 October 5 272 200 0603 10 11  Roses 168 000 I 0603 10 13 :  Carnations Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable ' for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise, prepared, excluding the cutflowers and flower buds falling within heading 0603 : ex B. Other : 1 756 800 i ex 0604 91 90  Asparagus (Asparagus plumosus) 1,6'